We find that the evidence before the Grand Jury was sufficient to support the charge of criminal possession of a controlled substance in the third degree. Viewed in a light most favorable to the prosecution (People v Jennings, 69 NY2d 103, 115), the evidence that defendant actually handled the drugs at issue, which weighed, in the aggregate, V-U ounces, along with the fact that the drugs were packaged in two separate *369bags, each containing cocaine in different forms, as well as his possession of a substantial quantity of "telltale” commercial drug packaging materials such as vials and colored caps, was sufficient to support the inference that defendant had knowledge of the weight of the controlled substance in his possession and that it was in excess of the statutory threshold of one half ounce (see, People v Sanchez, 86 NY2d 27, 35; People v Miller, 209 AD2d 187, affd 85 NY2d 962). Concur—Murphy, P. J., Milenas, Ellerin, Ross and Mazzarelli, JJ.